341 S.W.3d 152 (2011)
STATE of Missouri, Respondent,
v.
Terrence E. HENDRICKS, Appellant.
No. ED 95040.
Missouri Court of Appeals, Eastern District, Division Three.
April 26, 2011.
Brocca Smith, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Mary H. Moore, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The defendant, Terrence Hendricks, appeals the judgment entered by the Circuit *153 Court of the City of St. Louis after a jury convicted him of first-degree assault in violation of section 565.050 RSMo. (2000), first-degree robbery in violation of section 569.020, first-degree burglary in violation of section 569.160, third-degree assault in violation of section 565.070, and three counts of armed criminal action in violation of section 571.015.[1] The trial court sentenced the defendant as a prior and persistent felony offender to a total term of imprisonment of life plus 31 years. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo. (2000).